Case 1:16-cr-00091-CG-N Document 94 Filed 03/26/21 Page 1 of 1    PageID #: 494




                IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

MICHAEL LON MCGRATH,      )
BOP Reg. #16390-003,      )
   Movant,                )
                          ) CIVIL ACTION NO. 1:17-00368-CG-N
v.                        )
                          ) CRIMINAL ACTION NO. 1:16-0091-CG-N
UNITED STATES OF AMERICA, )
   Respondent.            )

                                   JUDGMENT

      In accordance with the order entered on this date, it is ADJUDGED and

DECREED that Movant’s motion to vacate, set aside, or correct sentence under 28

U.S.C. § 2255 (Doc. 66) is DENIED and DISMISSED with prejudice. Accordingly,

JUDGMENT is entered in favor of the Respondent United States of America and

against Movant Michael Lon McGrath. McGrath is not entitled to a certificate of

appealability or to proceed in forma pauperis on appeal.

      DONE this the 26th day of March 2021.

                                /s/ Callie V. S. Granade
                                SENIOR UNITED STATES DISTRICT JUDGE
